                         Case 1:20-cr-10311-DPW
2-6   5HYLVHG86'&0$           Document 18-1 Filed 12/08/20 Page 1 of 2
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.      III                      Investigating Agency           FBI

City      Boston                                 Related Case Information:

County       Suffolk                              6XSHUVHGLQJ,QG,QI                             &DVH1R
                                                  6DPH'HIHQGDQW                                1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU                 20-mj-5164-JGD
                                                  6HDUFK:DUUDQW&DVH1XPEHU
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         David Rosenholm                                         -XYHQLOH                    G <HV G
                                                                                                                   ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH 13220 SW Pearl Street, Beaverton, Oregon 97005
                      1964
%LUWKGDWH <URQO\ BBBBB661          1066
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB             5DFHBBBBBBBBBBB            1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                 Jane Peachy                                $GGUHVV Federal Public Defender Office

Bar Number                 661394                                                               51 Sleeper Street, Fifth Floor
                                                                                                Boston, MA 02210
U.S. Attorney Information:

AUSA         Kriss Basil                                              %DU1XPEHULIDSSOLFDEOH           673074

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                  G <HV         1R

Matter to be SEALED:                G <HV        G✔    1R

          G:DUUDQW5HTXHVWHG                    ✔
                                                   G5HJXODU3URFHVV                           G,Q&XVWRG\

Location Status:

Arrest Date                  08/19/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                          
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH           G$ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\           Hon. Judith Dein                      RQ         09/03/2020

Charging Document:                  G&RPSODLQW                ✔
                                                                  G,QIRUPDWLRQ                     G,QGLFWPHQW
                                                                                                                      1
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                     ✔
                                                                                                       G)HORQ\

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH                                      6LJQDWXUHRI$86$
                        Case 1:20-cr-10311-DPW Document 18-1 Filed 12/08/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 David Rosenholm

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers
                                                        Conspiracy to Commit Money Laundering
6HW     18 U.S.C. § 1956(h)                                                                           1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
